DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and  8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Korean Patent Publication  KR 102207719 attached translation) , “Kim”).

Regarding claim 1,  An augmented reality visualization system for viewing non-destructive inspection data of a component (
    PNG
    media_image1.png
    139
    1014
    media_image1.png
    Greyscale
 ) the system comprising:
a component camera configured to capture a real time image of the component; 
(
    PNG
    media_image2.png
    249
    980
    media_image2.png
    Greyscale
”【0042】 Then, the structure of the real world receives through the camera (not illustrated) equipped in the user terminal and it can indicate in the display section (not illustrated) of the user terminal and it is not put through the camera (not illustrated) and the display section (not illustrated) which is only transparent (it is semi-transparent to or) is penetrated and it can show. “ )
a component display configured to display an augmented reality image of the component; (“[0042】 Then, the structure of the real world receives through the camera (not illustrated) equipped in the user terminal and it can indicate in the display section (not illustrated) of the user terminal and it is not put through the camera (not illustrated) and the display section (not illustrated) which is only transparent (it is semi-transparent to or) is penetrated and it can show. Accordingly, the information (nondestructive inspection data, which example : is visualized the digital map etc) is indicated on the display section (not illustrated) of the user terminal with the structure of the real world or it can be separately indicated on the transparent (it is semi-transparent to or) display section (not illustrated) which just transmits the structure of the real world.”) and
an augmented reality controller (control unit 160)  including an augmented reality processor and a non- transitory tangible storage medium including processor-executable instructions for controlling the augmented reality processor when the instructions are executed by the augmented reality processor (“[0070]…..Moreover, the implementation explained in this specification can be implemented as the method, the process, apparatus, software program, data stream, or the signal for example. In the context of the implementation of the monolithic, it became with the discussion (for example, the discussion as the method). And yet it can be implemented as the form (for example, the apparatus or the program) in which the discussed implementation of the characteristic is moreover different. It can be implemented as the hardware, in which the apparatus is appropriate software and firmware etc. It can be implemented in the apparatus including the processor etc. generally names the processing device including the method, for example, the computer, the microprocessor, and the integrated circuit or the logic device etc. programmable. The processor comprises the computer facilitating the communication of the information between moreover, the end-user, the cell phone, and the portable / personal digital assistant (personal digital assistant: "PDA"), and the communication device including the device etc. dissimilar. “), the instructions including instructions to access the non-destructive inspection data of the component and to implement a component augmented reality engine to generate the augmented reality image in real time by overlaying the non-destructive inspection data on the real time image, (“【0053】 For example, when assuming that nondestructive inspection data corresponding to the above-mentioned specified space (coordinate) is stored in the server (200), nondestructive inspection data corresponding to the above-mentioned specified space (coordinate) stored in the server (200) is downloaded in the storage (140) and it can load. But it is not issued in the storage (140) with download and nondestructive inspection data corresponding to the above-mentioned specified space (coordinate) is communicated with the server (200) on a real time basis and it can load.
【0054】 The control unit (160) divides the above-mentioned specified space (coordinate) and corresponding nondestructive inspection data into the predefined unit (the cell unit of the example : specific geometry) with virtual (S103).”
【0057】 It puts on the structure of the real world according to the unit (the cell unit of the example : specific geometry) in which the control unit (160) divides the above-mentioned visualized nondestructive inspection data with virtual and it display (S105)s ((b) reference of fig. 4).”,”)
 the augmented reality engine being configured to detect one or more three- dimensional (3D) features of the component in the real-time image and generate the augmented reality image based on the detected one or more features. ( Step 103 divides specified space into cells of specific shape. This cell of specific shape is the 3d feature of the component, Step 104  creates non-destructive inspection data for the cell of specific shape of real object. 
 “[0054】 The control unit (160) divides the above-mentioned specified space (coordinate) and corresponding nondestructive inspection data into the predefined unit (the cell unit of the example : specific geometry) with virtual (S103).
【0055】 The nondestructive inspection data (in other words, the nondestructive inspection result) is visualized to the designated mode according to the unit (the cell unit of the example : specific geometry) which the control unit (160) divides with virtual (S104).
【0057】 It puts on the structure of the real world according to the unit (the cell unit of the example : specific geometry) in which the control unit (160) divides the above-mentioned visualized nondestructive inspection data with virtual and it display (S105)s ((b) reference of fig. 4).”)

Regarding claim 9,  Kim teaches, A computer implemented method (Fig.2 flowchart) for viewing non-destructive inspection data of a component in real time, 
    PNG
    media_image1.png
    139
    1014
    media_image1.png
    Greyscale
)the method comprising:
capturing, by a component camera, a real time image of the component; (
    PNG
    media_image2.png
    249
    980
    media_image2.png
    Greyscale
”【0042】 Then, the structure of the real world receives through the camera (not illustrated) equipped in the user terminal and it can indicate in the display section (not illustrated) of the user terminal and it is not put through the camera (not illustrated) and the display section (not illustrated) which is only transparent (it is semi-transparent to or) is penetrated and it can show. “ )

accessing the non-destructive inspection data of the component; ((“0053】 For example, when assuming that nondestructive inspection data corresponding to the above-mentioned specified space (coordinate) is stored in the server (200), nondestructive inspection data corresponding to the above-mentioned specified space (coordinate) stored in the server (200) is downloaded in the storage (140) and it can load. But it is not issued in the storage (140) with download and nondestructive inspection data corresponding to the above-mentioned specified space (coordinate) is communicated with the server (200) on a real time basis and it can load.”)
detecting one or more three-dimensional (3D) features of the component in the real-time image; ( Step 103 divides specified space into cells of specific shape. This cell of specific shape is the 3d feature of the component, 
 “The control unit 160 virtually divides the specified space (coordinates) and non-destructive inspection data corresponding thereto into predetermined units (eg, cells of a specific shape) (S103).
generating an augmented reality image based on the detected one or more 3D features in real time by overlaying the non-destructive inspection data on the real time image; The control unit 160 visualizes the non-destructive inspection data (ie, non-destructive inspection result) for each of the virtually divided units (eg, cell units of a specific shape) in a designated manner (S104).) and 
displaying, by a component display, the augmented reality image. The control unit 160 displays the visualized non-destructive inspection data by overlaying the virtually divided unit (eg, a cell unit of a specific shape) on a structure in the real world (S105) (see FIG. 4B).”)


Claims 2 and 10, Kim teaches, wherein the component augmented reality engine is configured to determine a displayed portion of the component in the real time image and to overlay only the non-destructive inspection data for the displayed portion. 0068】 As described above, this embodiment maps nondestructive inspection data and after it is conformed the above-mentioned nondestructive inspection data mapped on the structure of the real world after the structure of the real world and the above-mentioned nondestructive inspection data which is in accordance with is divided into the predefined unit nondestructive inspection data divided to the above-mentioned designated unit is visualized and it puts on food on the structure of the real world divided to the above-mentioned designated unit and it salutes with the user terminal (: it displays through the) including the HMD (Head Mounted Display), the smart phone etc.) “  Here the units of real structure  what are displayed, NDI of corresponding units are overlaid with units displayed units of real structure. ).

Claims 3 and 11, Kim teaches, wherein the component augmented reality engine is configured to determine, based on the detected one or more 3D features, which of the non-destructive inspection data corresponds to the displayed portion.  ((Kim, 【0054】 The control unit (160) divides the above-mentioned specified space (coordinate) and corresponding nondestructive inspection data into the predefined unit (the cell unit of the example : specific geometry) with virtual (S103).
【0055】 The nondestructive inspection data (in other words, the nondestructive inspection result) is visualized to the designated mode according to the unit (the cell unit of the example : specific geometry) which the control unit (160) divides with virtual (S104).
【0057】 It puts on the structure of the real world according to the unit (the cell unit of the example : specific geometry) in which the control unit (160) divides the above-mentioned visualized nondestructive inspection data with virtual and it display (S105)s ((b) reference of fig. 4).”)

Regarding claim 4,  Kim teaches, a non-destructive inspection database storing the non-destructive inspection data and spatial information representative of one or more spatial features of the component, the non-destructive inspection data being mapped to the spatial information in the non-destructive inspection database. (Kim. “[0053】 For example, when assuming that nondestructive inspection data corresponding to the above-mentioned specified space (coordinate) is stored in the server (200), nondestructive inspection data corresponding to the above-mentioned specified space (coordinate) stored in the server (200) is downloaded in the storage (140) and it can load. But it is not issued in the storage (140) with download and nondestructive inspection data corresponding to the above-mentioned specified space (coordinate) is communicated with the server (200) on a real time basis and it can load.” The databases has NDI data indexed by coordinates  which is the spatial information)

Regarding claims 5 and 12, Kim teaches, wherein the component augmented reality engine is configured to select and transform the non-destructive inspection data corresponding to the displayed portion by comparing the spatial information to the displayed portion before overlaying the non-destructive inspection data on the displayed portion to create the augmented reality image. (Kim, 【0054】 The control unit (160) divides the above-mentioned specified space (coordinate) and corresponding nondestructive inspection data into the predefined unit (the cell unit of the example : specific geometry) with virtual (S103).
【0055】 The nondestructive inspection data (in other words, the nondestructive inspection result) is visualized to the designated mode according to the unit (the cell unit of the example : specific geometry) which the control unit (160) divides with virtual (S104).
【0057】 It puts on the structure of the real world according to the unit (the cell unit of the example : specific geometry) in which the control unit (160) divides the above-mentioned visualized nondestructive inspection data with virtual and it display (S105)s ((b) reference of fig. 4).”)


Regarding claim 8, Kim teaches, remote server storing the non-destructive inspection database, the augmented reality controller communicatively coupled to the remote server. ( See Kim,  Fig. 1 Non-destructive information is stored on a server 200 which is connected with AR control unit 160 with network) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wada al. ( US Patent Publication:  20150170159, “Wada”).


Regarding claims 6 and 13, Kim doesn’t teach,  a machine-readable identification marking visibly associated with the component, and wherein the instructions to access the non-destructive inspection data include instructions to read the machine-readable identification marking in the real time image and to determine a non- destructive inspection record for the component based on the machine-readable identification marking in the real time image, the non-destructive inspection record including the non- destructive inspection data of the component.
However, Wada teaches, a machine-readable identification marking visibly associated with a component, and wherein instructions to access the inspection data include instructions to read the machine-readable identification marking in the real time image and to determine an inspection record for the component based on the machine-readable identification marking in the real time image, the inspection record including the inspection data of the component. (“[0035] An inspection application for the consumption facility 106 and the supply facility 107 is preinstalled in the motile terminals 105. The inspection application for the embodiment is, configured to for example, display a QR code reading screen when being activated, transmit the obtained QR code data to the safety management server 101 when reading of the QR code of the consumption facility 106 or the supply facility 107 is successful, and download inspection slip data, which is created by the safety management server 101.”)
Kim’s server has non-destructive information data.
Kim and Wada are analogous as they are related to inspection of components.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective fling date of the claimed invention to have modified Kim to have included a machine-readable identification marking visibly associated with the component, and wherein the instructions to access the non-destructive inspection data include instructions to read the machine-readable identification marking in the real time image and to determine a non- destructive inspection record for the component based on the machine-readable identification marking in the real time image, the non-destructive inspection record including the non- destructive inspection data of the component similar to a machine-readable identification marking visibly associated with a component, and wherein instructions to access the inspection data include instructions to read the machine-readable identification marking in the real time image and to determine an inspection record for the component based on the machine-readable identification marking in the real time image, the inspection record including the inspection data of the component as taught by Wada.
The motivation to include Wada is to quickly retrieve inspection data from the server when there are many inspection data of the many products are available in the server.

Regarding claim 7, Kim as modified by Wada teaches, a non-destructive inspection database storing a plurality of non-destructive inspection records for a plurality of different components, including the non-destructive inspection record for the component. (Wada {0035] discloses a server that has inspection data for different components with different identifiers. This teaching is included with Kim to have’s server to have non-destructive inspection data of different components including the currently inspected component.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Korean Patent Publication  KR 102207719 attached translation) in view of Dearman et al. ( US Patent Publication:  20140168258, “Dearman”).

Regarding claim 14,  Kim teaches, a method of remotely inspecting a component for certification, the method comprising:
capturing, by a component camera of an augmented reality (AR) visualizer, a real time image of the component; (“
    PNG
    media_image2.png
    249
    980
    media_image2.png
    Greyscale
”【0042】 Then, the structure of the real world receives through the camera (not illustrated) equipped in the user terminal and it can indicate in the display section (not illustrated) of the user terminal and it is not put through the camera (not illustrated) and the display section (not illustrated) which is only transparent (it is semi-transparent to or) is penetrated and it can show. “ )
generating an augmented reality image using the AR visualizer in real time by overlaying non-destructive inspection data on the real time image; (“【0053】 For example, when assuming that nondestructive inspection data corresponding to the above-mentioned specified space (coordinate) is stored in the server (200), nondestructive inspection data corresponding to the above-mentioned specified space (coordinate) stored in the server (200) is downloaded in the storage (140) and it can load. But it is not issued in the storage (140) with download and nondestructive inspection data corresponding to the above-mentioned specified space (coordinate) is communicated with the server (200) on a real time basis and it can load.
“[0054】 The control unit (160) divides the above-mentioned specified space (coordinate) and corresponding nondestructive inspection data into the predefined unit (the cell unit of the example : specific geometry) with virtual (S103).
【0055】 The nondestructive inspection data (in other words, the nondestructive inspection result) is visualized to the designated mode according to the unit (the cell unit of the example : specific geometry) which the control unit (160) divides with virtual (S104).
【0057】 It puts on the structure of the real world according to the unit (the cell unit of the example : specific geometry) in which the control unit (160) divides the above-mentioned visualized nondestructive inspection data with virtual and it display (S105)s ((b) reference of fig. 4).”)
)
But, Kim doesn’t expressly teach, transmitting the AR image in real time to a remote user interface, the remote user interface disposed at a location that is remote of the AR visualizer; and displaying, with the remote user interface, the AR image.
However, Dearman teaches,  transmitting the AR image in real time to a remote user interface, the remote user interface disposed at a location that is remote of the AR visualizer; and displaying, with the remote user interface, the AR image. (“[0038]…However, in an embodiment in which the apparatus is embodied by a computing device, such as a server, that is remote from the user, the processor, via the communication interface 26, may cause the augmented image to be transmitted to the computing device of the user so as to be presented by the computing device of the user, such as upon a display of the computing device of the user.”)
Kim and Dearman are analogous as they are from the field of augmented reality.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kim to have included transmitting the AR image in real time to a remote user interface, the remote user interface disposed at a location that is remote of the AR visualizer; and displaying, with the remote user interface, the AR image as taught by Dearman for the purpose of providing AR image to remote connected user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616